RESOLUCIÓN
Evaluada la Solicitud de reinstalación cumplida la sus-pensión impuesta de 4 de noviembre de 2015 y la Moción en cumplimiento de orden, presentadas por el peticionario, así como el Informe sobre el estado de obra notarial incautada presentado por la Oficina de Inspección de Notarías *288(ODIN), se reinstala al Ledo. Américo Martínez Romero al ejercicio de la abogacía.

Se reactivan las Quejas Núms. AB-2012-126, AB-2012-171, AB-2012-282 y AB-2012-296. Además, se otorga tér-mino de treinta (30) días a la ODIN para que se exprese sobre la “Moción informativa en cumplimiento de orden”, sobre la solicitud de archivo de Queja Núm. AB-2012-126, así como si el cumplimento del licenciado Martínez Romero modifica su recomendación de no aprobar el Protocolo del año 2000. Se instruye a la Secretaria que notifique a la Oficina de la Procuradora General que se reactivaron las Quejas Núms. AB-2012-171, AB-2012-282 y AB-2012-296.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo